In re Clark, Royal; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. B, No. 02-895.
Relator represents that the court of appeal has failed to act timely on a supervisory writ filed on or about October 7, 2007. If relator’s representation is correct, the court of appeal is ordered to consider and act on the wilt. ■ If relator’s representation is incorrect, the court of appeal is ordered to accept, file and act upon the pleading which is herewith transferred to the court of appeal. The court of appeal is ordered to provide this Court with a copy of its judgment.